Citation Nr: 0019982	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99 00 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
death pension benefits was timely filed.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from November 1943 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office Committee 
on Waivers and Compromises (RO), which denied the appellant's 
request for a waiver of an overpayment based on a finding 
that the appellant's request for a waiver was not made within 
180 days of being notified of the indebtedness and of her 
right to make such a request.


FINDINGS OF FACT

1. In a letter to the appellant dated on March 28, 1993, and 
mailed to her address of record, she was informed by the 
RO that an overpayment of death pension benefits was made 
to her, creating a debt owed by her to the United States 
Government.  She was informed that her right to request a 
waiver of the overpayment "only lasts for 180 days."

2. The appellant filed a request for waiver of the 
overpayment in December 1997.


CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment of 
death pension benefits was not filed by the appellant.  38 
U.S.C.A. § 5302(a) (1991); 38 C.F.R. §§ 1.963, 3.1 (q) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(1999).

In a July 1992 letter, the appellant was notified of the 
proposed termination of her payments.  She was also informed 
that this determination was based on her verification of her 
1989 wages as well as confirmation of her 1988 wages.  

In March 1993, the RO informed the appellant that she had 
improperly reported her employment income and this had 
resulted in an overpayment of benefits.  

Subsequently, in a March 1993 letter from the VA Debt 
Management Center (DMC), the appellant was informed of the 
overpayment in question and she was apprised of her rights 
with respect to requesting a waiver of the resulting debt.  

In her December 1997 statement to the RO the appellant stated 
that she "recently learned that [she] owed the United States 
Government ... for benefits [she doesn't] understand were 
paid."  However, the evidence of records reflects that the 
March 1993 notification was mailed to the appellant's address 
then of record and there is no showing that the notice was 
returned as undeliverable or that she did not receive it.  
Thus, it is presumed that she received this letter which 
provided her with notice of overpayment.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (presumption of regularity of 
administrative process in the absence of clear evidence to 
the contrary).  

Thereafter, in December 1997, the appellant requested that 
the collection of her overpayment be waived.  This request 
was denied by a June 1998 decision of the RO on the basis 
that her request was not timely filed pursuant to 38 C.F.R. § 
1.963(b)(2).  

The appellant's request for waiver was clearly made in excess 
of 180 days after she had been provided with notice of the 
existence of her indebtedness.  The evidence of record 
contains no communication from the appellant subsequent to 
the March 1993 letter from the DMC which notified her of the 
overpayment at issue until she submitted her December 1997 
request for waiver.  Thus, she failed to file a timely 
request for waiver as authorized by law and applicable VA 
regulations.

Hence, because there is no evidence that the notification to 
the appellant of this indebtedness was not sent to her last 
known mailing address or that an error by postal authorities 
resulted in a delay in her receipt of the notice beyond the 
time customarily required for mailing, the Board concludes 
that her claim requesting waiver of recovery of the 
overpayment at issue was not timely filed.  The Court has 
held that, in the context of a claim for burial benefits, 
timeliness of a claim is a threshold matter.  See Thompson v. 
Brown, 6 Vet. App. 436 (1994) (if the claim is untimely, VA 
has no jurisdiction even to consider whether it is well 
grounded).

Moreover, in Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court noted that where the law and not the evidence is 
dispositive, as is the case here, a claim should be denied or 
an appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.

The Board is sympathetic to the appellant's situation, 
however, in the absence of any evidence showing that the 
March 1993 notice letter was not properly mailed to her, or 
that there were any "other circumstances" beyond her 
control that caused a delay in receipt of the notification of 
indebtedness, no relevant exceptions to the controlling legal 
criteria have been provided or are applicable in this case 
and therefore, the Board has no authority to disregard the 
Congressionally mandated limitations pertaining to timeliness 
standards for waiver requests.

Accordingly, as the appellant's request for a waiver of 
recovery of an overpayment of death pension benefits was not 
timely filed, her claim must be denied.


ORDER

The appellant's request for waiver of recovery of an 
overpayment of death pension benefits not having been timely 
filed, the appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

